DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the truck bed" in limitation (vi) line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are dependent upon claim 1.
Claim 6 recites the limitation "the pivot point" in limitation (vi) line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the truck bed" in limitation (f) line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 are dependent upon claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobson (US 9,073,690 cited in IDS), and in further view of Franco (US 6,615,438 cited in IDS).
Regarding claim 1, Hobson figure 1-3 teach a dump-truck fluid assistance system for installation on a dump truck having a dump truck operator, the dump-truck fluid assistance system comprising: 
(i) 	a fluid reservoir (22) adapted to hold fluid; 
(ii) 	a fluid line (24, 20 feed line) adapted to convey fluid from said fluid reservoir; 
(iii)	 a fluid pump (26) adapted to draw fluid from said fluid reservoir through said fluid line and pump out fluid at a controlled flow rate; 
(iv)	 a controller adapted to control the operation of said fluid pump at the direction of the dump truck operator;[Abstract] 
 (vi) 	at least one outflow manifold (116 nozzle array) mounted inside the truck bed (16) at a forward position, adapted to receive a controlled flow of fluid from said fluid pump for emission into the truck bed of the dump truck.[col 7-col 8]
Hobson teaches a controller configured for the driver to operate the system (integrated spray-treating system within the bed of a dump truck) from within the chassis thereby reading on a controller adapted to control the operation of said fluid pump at the direction of the dump truck operator;[Abstract]
Hobson further teaches the assembly of the T-joint 28, pump 26, feed line 24, reservoir 22, motor 122, and air valve 32 allows the fluid in the reservoir to the nozzle array.
Hobson is silent to (v) a controller transceiver adapted to provide communication between said controller and the dump truck operator.
Franco is directed towards a device for spraying fluid in a vehicle wherein the controller 46 is preferably coupled to an antenna 92, for receiving signals from remote control 90.  As described hereinabove, the controller receives signals from temperature sensor 64, as well as other sensors, such as sensor 84.  It also receives electrical power from battery 42 and distributes the power, preferably by means of relays (not shown), to valves 62, 66 and 74 and to pump 40 and heating element 50. Franco teaches the remote control may be of any suitable type known in the art, including either an active device, such as a RF transmitter, or a passive device, such as an optical or infrared retroreflector.[col 11 lines 5-35]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the antenna and remote control configuration as taught in Franco in the system of Hobson to allow wireless operation of the system.[col 11 lines 30-35]
Therefore the system of Hobson and Franco suggests (vii) at least one operator transceiver adapted to provide communication between the dump truck operator and said controller transceiver; where, in use during dump truck loading and unloading operations, at the direction of the dump truck operator communicated from at least one said operator transceiver said controller causes said fluid pump to pump fluid at a controlled flow rate through at least one said outflow manifold and into the truck bed of the dump truck. 
Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide at least one outflow manifold further comprises a lower outflow manifold and a higher outflow manifold as a duplication of parts has no patentable significance unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 3, Franco teaches when operator 25 is in automobile 22, he or she actuates apparatus 20 either by means of a switch on the dashboard. Franco further teaches antenna 92 can also be used to allow wireless control of apparatus 20 when operator 25 is inside the car, so that there is no need to connect additional wires and switches on the dashboard of automobile 22 thereby reading on at least one operator transceiver further comprises a cab operator transceiver and a remote operator transceiver.[col 11 lines 1-35]
Regarding claim 4, Franco further teaches antenna 92 can also be used to allow wireless control of apparatus 20 when operator 25 is inside the car, so that there is no need to connect additional wires and switches on the dashboard of automobile 22 thereby reading on the controller transceiver and said operator transceiver each further comprise being adapted to provide wireless communication.[col 11 lines 1-35]
Regarding claim 5, Franco teaches operator 25 may use an optional remote control 90 to actuate apparatus 20 before getting into automobile 22.  Remote control 90 may also be used to initiate automatic operation of wipers 44, and thus to clean and de-ice windshield 24.  The remote control may be of any suitable type known in the art, including either an active device, such as a RF transmitter, or a passive device, such as an optical or infrared retroreflector thereby reading on at least one operator transceiver further comprises a remote operator transceiver implemented on a mobile computing device, and said controller transceiver further comprises being adapted to provide wireless communication with the mobile computing device.[col 11 lines 1-35]
Regarding claim 6, Hobson figure 1 suggests the fluid reservoir further comprises being mounted upon the dump truck at a rearward position corresponding to the pivot point of the truck bed.
Regarding claim 7, Hobson figure 1 suggests the fluid pump further comprises being mounted upon the truck bed at a forward position near said outflow manifold.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide at least one outflow manifold further comprises more than one outflow manifold, and where said fluid pump further comprises being adapted to provide 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide at least one outflow manifold further comprises a lower outflow manifold further adapted for emission of a stream of fluid onto the floor of the truck bed of the dump truck to allow for complete internal coverage of such a bed as well as that of a movable cover present thereon.[col 1 lines 5-10]
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide T at least one outflow manifold further comprises a higher outflow manifold further adapted for emission of a spray of fluid into the truck bed of the dump truck to allow for complete internal coverage of such a bed as well as that of a movable cover present thereon.[col 1 lines 5-10]
Regarding claim 11, a dump-truck fluid assistance system method comprising: 
(i)	 providing a dump-truck fluid assistance system for use on a dump truck having a dump truck operator, comprising: 
(a) 	a fluid reservoir (22) adapted to hold fluid; 
(b) 	a fluid line (24, 20 feed line) adapted to convey fluid from said fluid reservoir; 
(c) 	a fluid pump (26) adapted to draw fluid from said fluid reservoir through said fluid line and pump out fluid at a controlled flow rate; 
(d) 	a controller adapted to control the operation of said fluid pump at the direction of the dump truck operator; [Abstract]
 (f) 	at least one outflow manifold (116 nozzle array) mounted inside the truck bed at a forward position, adapted to receive a controlled flow of fluid from said fluid pump for emission into the truck bed of the dump truck; 
 (ii) 	installing said dump-truck fluid assistance system on the dump truck.[Abstract] [col 7-col 8]
Hobson teaches a controller configured for the driver to operate the system (integrated spray-treating system within the bed of a dump truck) from within the chassis thereby reading on a controller adapted to control the operation of said fluid pump at the direction of the dump truck operator;[Abstract]
Hobson teaches the system may be provided as an add-on to an already-existing truck or included within a typical truck manufacturing process thereby installing said dump-truck fluid assistance system on the dump truck.[Abstract]
Hobson further teaches the assembly of the T-joint 28, pump 26, feed line 24, reservoir 22, motor 122, and air valve 32 allows the fluid in the reservoir to the nozzle array.
Hobson is silent to (e) a controller transceiver adapted to provide communication between said controller and the dump truck operator; (g) at least one operator transceiver adapted to provide communication between the dump truck operator and said controller transceiver. 
Franco is directed towards a device for spraying fluid in a vehicle wherein the controller 46 is preferably coupled to an antenna 92, for receiving signals from remote control 90.  As described hereinabove, the controller receives signals from temperature sensor 64, as well as other sensors, such as sensor 84.  It also receives electrical power from battery 42 and distributes the power, preferably by means of relays (not shown), to valves 62, 66 and 74 and to pump 40 and heating element 50. Franco teaches the remote control may be of any suitable type known in the art, including either an active device, such as a RF transmitter, or a passive device, such as an optical or infrared retroreflector.[col 11 lines 5-35]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the antenna and remote control configuration as taught in Franco in the system of Hobson to allow wireless operation of the system.[col 11 lines 30-35]
Therefore the system of Hobson and Franco suggests (iii) using said dump-truck fluid assistance system during dump truck loading and unloading operations, where, at the direction of the dump truck operator communicated from at least one said operator transceiver said controller causes said fluid pump 
Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide at least one outflow manifold further comprises a lower outflow manifold and a higher outflow manifold as a duplication of parts has no patentable significance unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 13, Franco teaches when operator 25 is in automobile 22, he or she actuates apparatus 20 either by means of a switch on the dashboard. Franco further teaches antenna 92 can also be used to allow wireless control of apparatus 20 when operator 25 is inside the car, so that there is no need to connect additional wires and switches on the dashboard of automobile 22 thereby reading on at least one operator transceiver further comprises a cab operator transceiver and a remote operator transceiver.[col 11 lines 1-35]
Regarding claim 14, Franco further teaches antenna 92 can also be used to allow wireless control of apparatus 20 when operator 25 is inside the car, so that there is no need to connect additional wires and switches on the dashboard of automobile 22 thereby reading on the controller transceiver and said operator transceiver each further comprise being adapted to provide wireless communication.[col 11 lines 1-35]
Regarding claim 15, Franco teaches operator 25 may use an optional remote control 90 to actuate apparatus 20 before getting into automobile 22.  Remote control 90 may also be used to initiate automatic operation of wipers 44, and thus to clean and de-ice windshield 24.  The remote control may be of any suitable type known in the art, including either an active device, such as a RF transmitter, or a passive device, such as an optical or infrared retroreflector thereby reading on at least one operator transceiver further comprises a remote operator transceiver implemented on a mobile computing device, and said controller transceiver further comprises being adapted to provide wireless communication with the mobile computing device.[col 11 lines 1-35]
Regarding claim 16, Hobson figure 1 suggests the fluid reservoir further comprises being mounted upon the dump truck at a rearward position corresponding to the pivot point of the truck bed.
Regarding claim 17, Hobson figure 1 suggests the fluid pump further comprises being mounted upon the truck bed at a forward position near said outflow manifold.
Regarding claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide at least one outflow manifold further comprises more than one outflow manifold, and where said fluid pump further comprises being adapted to provide separately controllable fluid flows to each said outflow manifold as a duplication of parts has no patentable significance unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide at least one outflow manifold further comprises a lower outflow manifold further adapted for emission of a stream of fluid onto the floor of the truck bed of the dump truck to allow for complete internal coverage of such a bed as well as that of a movable cover present thereon.[col 1 lines 5-10]
Regarding claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide T at least one outflow manifold further comprises a higher outflow manifold further adapted for emission of a spray of fluid into the truck bed of the dump truck to allow for complete internal coverage of such a bed as well as that of a movable cover present thereon.[col 1 lines 5-10]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711